Citation Nr: 1641025	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine disability prior to October 12, 2010.

2. Entitlement to a rating in excess of 20 percent for lumbar spine disability as of October 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1989 to November 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a May 2012 rating decision granted an increased rating of 20 percent, effective from October 12, 2010.  As that rating is not the maximum allowable this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record shows the Veteran underwent a VA examination in July 2009.  During the examination the Veteran's lumbar spine disability was manifested by forward flexion to 90 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  No objective pain on active range of motion was found.  The Veteran reported lower back pain lasting several hours every day.  The pain was described as a stabbing pain radiating to the sides of his back but not to his lower extremities.  The Veteran stated he could only walk ten minutes before needing to take a break due to his symptoms.  In addition, the Veteran reported his symptoms had progressively worsened over the past ten years.  Flare-ups were reported every one to two months.  The examiner noted no history of urinary incontinence, but did note nocturia with four voidings per night.  The Veteran reported symptoms of fatigue, stiffness, weakness, pain and spasms.  Upon examination, the examiner did not find spasms, atrophy, guarding, tenderness or weakness.  The examiner did note pain with motion to the left and right sides.  No abnormal spinal curvatures were found.  An April 2008 MRI study revealed bilateral facet hypertrophy at L4-5 with degenerative and cystic changes in the left facet, and bilateral facet hypertrophy at L5-S1 with broad base disc bulge causing mild bilateral neural foramen stenosis.  The examiner noted significant effects on the Veteran's usual occupation including increased absenteeism, and effects on occupational activities caused by pain.  Based upon this VA examination, the RO assigned an initial disability rating of 10 percent.  

The Veteran filed a Notice of Disagreement in April 2011 and submitted private medical records.  The private medical records included a February 2010 record showing the Veteran underwent right L2, L3 and L4-5 medial branch blocks and facet joint blocks with a fluoroscopic guidance procedure.  The Veteran underwent a similar procedure two week later.  The physician noted the Veteran required continued sedative and/or narcotic medication due to significant ongoing pain.  In June 2010, the Veteran underwent left L3-L5 medial branch blocks with facet joint blocks.  Lastly, an October 2010 private medical record shows the Veteran reported back pain present 100 percent of the time.  Pain was exacerbated by prolonged standing and sitting.  The private medical record further showed the Veteran's lumbar spine manifested by forward flexion to 50 degrees and extension to 25 degrees with significant pain noted across the low back.  The physician found no evidence of muscle spasms, muscle pain or trigger points from L1 to S1.  A normal gait was noted.  The physician diagnosed the Veteran with lumbar facet syndrome and degenerative disc disease associated with retrolisthesis at L5-S1.  The Veteran reported working full-time.  Based upon the October 2010 private medical record, the RO increased the Veteran's rating to 20 percent disabling.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The private medical records submitted by the Veteran clearly show his lumbar spine disability had worsened since the July 2009 VA examination.  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  In addition, while the RO found the October 2010 private medical record sufficient to increase the Veteran's rating, the medical record itself is not a thorough examination and therefore not in compliance with a recent United States Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provided a precedential finding that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible.

Given the medical evidence showing the Veteran's lumbar spine disability had worsened, the fact that the last examination is over seven years old, and that the medical evidence is not sufficient upon which to decide the claim, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  


Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected lumbar spine disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies of the spine, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






